     Case 3:19-cr-00245-M Document 35 Filed 02/18/20             Page 1 of 22 PageID 214

                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
                      Plaintiff,            §
                                            §
v.                                          §              3:19-CR-245-M
                                            §
TIMOTHY BERNARD TANNER,                     §
                                            §
                      Defendant.            §


                  DEFENDANT’S REQUESTED JURY INSTRUCTIONS

TO THE HONORABLE JUDGE BARBARA M.G. LYNN:

        COMES NOW, the Defendant TIMOTHY BERNARD TANNER, and hereby submits

the following Requested Jury Instructions. These instructions are taken from the United States

Fifth Circuit District Judges Association, Pattern Jury Instructions Criminal Cases, 2019 edition

unless otherwise noted. The defense requests the instructions attached below.



                                                    Respectfully submitted,

                                                    JASON D. HAWKINS
                                                    Federal Public Defender
                                                    Northern District of Texas

                                                    /s/ Michael W. Kawi
                                                    MICHAEL KAWI
                                                    Assistant Federal Public Defender
                                                    Northern District of Texas
                                                    Florida Bar No. 100276
                                                    525 Griffin Street, Suite 629
                                                    Dallas, Texas 75202
                                                    Phone 214-767-2746
                                                    michael_kawi@fd.org
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20               Page 2 of 22 PageID 215

                               CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2020, I electronically filed the foregoing document

using the Court’s CM/ECF system, thereby providing service on attorneys of record.


                                                   /s/ Michael W. Kawi
                                                   MICHAEL KAWI




                                               2
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                   Page 3 of 22 PageID 216

                                                1.01
                            PRELIMINARY INSTRUCTIONS
       Members of the Jury:

       Now that you have been sworn, I will give you some preliminary instructions to guide

you in your participation in the trial.



Duty of the jury:



       It will be your duty to find from the evidence what the facts are. You and you alone will

be the judges of the facts. You will then have to apply to those facts the law as the court will

give it to you. You must follow that law whether you agree with it or not. Perform these duties

fairly. Do not let any bias, sympathy, or prejudice that you may feel toward one side or the other

influence your decision in any way. In particular, do not let racial, ethnic, national origin, or

other bias influence your decision in any way.



       Nothing the court may say or do during the course of the trial is intended to indicate, or

should be taken by you as indicating, what your verdict should be.



Evidence:

       The evidence from which you will find the facts will consist of the testimony of

witnesses, documents and other items received into the record as exhibits, and any facts that the

lawyers agree to or stipulate to or that the court may instruct you to find.




                                                  3
     Case 3:19-cr-00245-M Document 35 Filed 02/18/20                 Page 4 of 22 PageID 217

        Certain things are not evidence and must not be considered by you. I will list them for

you now.



1.      Statements, arguments, and questions by lawyers are not evidence.



2.      Objections to questions are not evidence. Lawyers have an obligation to their clients to

make objections when they believe evidence being offered is improper under the rules of

evidence. You should not be influenced by the objection or by the court’s ruling on it. If the

objection is sustained, ignore the question. If it is overruled, treat the answer like any other. If

you are instructed that some item of evidence is received for a limited purpose only, you must

follow that instruction.



3.      Testimony that the court has excluded or told you to disregard is not evidence and must

not be considered.



4.      Anything you may have seen, heard, or read outside the courtroom is not evidence and

must be disregarded. You are to decide the case solely on the evidence presented here in the

courtroom.

        There are two kinds of evidence: direct and circumstantial. Direct evidence is direct

proof of a fact, such as testimony of an eyewitness. Circumstantial evidence is proof of facts

from which you may infer or conclude that other facts exist. I will give you further instructions

on these as well as other matters at the end of the case, but keep in mind that you may consider

both kinds of evidence.


                                                  4
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                   Page 5 of 22 PageID 218

       It will be up to you to decide which witnesses to believe, which witnesses not to believe,

and how much of any witness’s testimony to accept or reject. I will give you some guidelines

for determining the credibility of witnesses at the end of the case.



Rules for criminal cases:

       As you know, this is a criminal case. There are three basic rules about a criminal case

that you must keep in mind.

       First: the defendant is presumed innocent until proven guilty. The indictment brought by

the government against the defendant is only an accusation, nothing more. It is not proof of guilt

or anything else. The defendant therefore starts out with a clean slate.



       Second: the burden of proof is on the government until the very end of the case. The

defendant has no burden to prove his innocence, or to present any evidence, or to testify. Since

the defendant has the right to remain silent, the law prohibits you from arriving at your verdict

by considering that the defendant may not have testified.



       Third: the government must prove the defendant’s guilt beyond a reasonable doubt. I

will give you further instructions on this point later but bear in mind that in this respect a

criminal case is different from a civil case.



Summary of applicable law:

       In this case the defendant is charged as a Felon in Possession of a Firearm. I will give

you detailed instructions on the law at the end of the case, and those instructions will control


                                                  5
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                    Page 6 of 22 PageID 219

your deliberations and decision. But in order to help you follow the evidence, I will now give

you a brief summary of the elements of the offense that the government must prove beyond a

reasonable doubt to make its case.

       Count One: to be in violation of 18 U.S.C.§ 922(g)(1), the government must prove that the

defendant knowingly possessed a firearm as charged; that before the defendant possessed the

firearm, the defendant had been convicted in a court of a crime punishable by imprisonment for a

term in excess of one year; that the defendant knew at the time he possessed the firearm that he

had previously been convicted of a felony offense; and that the possession of the firearm as charged

was in or affected interstate commerce.

Conduct of the jury:

       Now, a few words about your conduct as jurors.

       During the course of the trial, do not speak with any witness, or with the defendant, or

with any of the lawyers in the case. Please do not talk with them about any subject at all. You

may be unaware of the identity of everyone connected with the case. Therefore, in order to

avoid even the appearance of impropriety, do not engage in any conversation with anyone in or

about the courtroom or courthouse. It is best that you remain in the jury room during breaks in

the trial and do not linger in the hall. In addition, during the course of the trial, do not talk about

the trial with anyone else—not your family, not your friends, not the people with whom you

work. Also, do not discuss this case among yourselves until I have instructed you on the law

and you have gone to the jury room to make your decision at the end of the trial. Otherwise,

without realizing it, you may start forming opinions before the trial is over. It is important that

you wait until all the evidence is received and you have heard my instructions on rules of law

before you deliberate among yourselves.


                                                   6
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                  Page 7 of 22 PageID 220

        You, as jurors, must decide this case based solely on the evidence presented here within

the four walls of this courtroom. This means that during the trial you must not conduct any

independent research about this case, the matters in this case, and the individuals or

corporations involved in the case. In other words, you should not consult dictionaries or

reference materials, search the Internet, websites, or blogs, or use any other electronic tools to

obtain information about this case or to help you decide the case. Please do not try to find out

information from any source outside the confines of this courtroom.

        I know that many of you use cell phones, the Internet, and other tools of technology.

You also must not talk to anyone at any time about this case or use these tools to communicate

electronically with anyone about the case. This includes your family and friends. You may not

communicate with anyone about the case through any means, including your cell phone,

through e-mail, Blackberry, iPhone, text messaging, or on Snapchat or Twitter, or through any

blog or website, including Facebook, Google+, WhatsApp, Instagram, LinkedIn, or YouTube.

You may not use any similar technology of social media, even if I have not specifically

mentioned it here. I expect you will inform me as soon as you become aware of another juror’s

violation of these instructions. A juror who violates these restrictions jeopardizes the fairness of

these proceedings, and a mistrial could result, which would require the entire trial process to

start over.




                                                 7
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                 Page 8 of 22 PageID 221

Course of the trial:



       I will now give you a roadmap to help you follow what will happen over the entire

course of this trial. First, the government will make an opening statement, which is simply an

outline to help you understand the evidence as it is admitted. Next, the defendant’s attorney

may, but does not have to, make an opening statement. Opening statements are neither evidence

nor arguments.



       The government will then present its witnesses, and counsel for the defendant may

cross-examine them. Following the government’s case, the defendant may, if he wishes, present

witnesses whom the government may cross-examine. If the defendant decides to present

evidence, the government may introduce rebuttal evidence.



       After all the evidence is in, the attorneys will present their closing arguments to

summarize and interpret the evidence for you, and the court will instruct you on the law. After

that, you will retire to deliberate on your verdict.



The trial will now begin.




                                                  8
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                     Page 9 of 22 PageID 222

                                                 1.03

                   INTRODUCTION TO FINAL INSTRUCTIONS



Members of the Jury:

       In any jury trial there are, in effect, two judges. I am one of the judges; the other is the jury.

It is my duty to preside over the trial and to decide what evidence is proper for your consideration.

It is also my duty at the end of the trial to explain to you the rules of law that you must follow and

apply in arriving at your verdict.

       First, I will give you some general instructions which apply in every case, for example,

instructions about the burden of proof and how to judge the believability of witnesses. Then I will

give you some specific rules of law about this particular case, and finally I will explain to you the

procedures you should follow in your deliberations.




                                                   9
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                    Page 10 of 22 PageID 223

                                                1.04

                        DUTY TO FOLLOW INSTRUCTIONS



       You, as jurors, are the judges of the facts. But in determining what actually happened—

that is, in reaching your decision as to the facts—it is your sworn duty to follow all of the rules of

law as I explain them to you.

       You have no right to disregard or give special attention to any one instruction, or to

question the wisdom or correctness of any rule I may state to you. You must not substitute or

follow your own notion or opinion as to what the law is or ought to be. It is your duty to apply the

law as I explain it to you, regardless of the consequences.

       It is also your duty to base your verdict solely upon the evidence, without prejudice or

sympathy. That was the promise you made and the oath you took before being accepted by the

parties as jurors, and they have the right to expect nothing less.




                                                 10
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                  Page 11 of 22 PageID 224

                                                1.05

PRESUMPTION OF INNOCENCE, BURDEN OF PROOF, REASONABLE
                       DOUBT

       The indictment or formal charge against a defendant is not evidence of guilt. Indeed, the

defendant is presumed by the law to be innocent. The defendant begins with a clean slate. The law

does not require a defendant to prove his innocence or produce any evidence at all [and no

inference whatever may be drawn from the election of a defendant not to testify].

       The government has the burden of proving the defendant guilty beyond a reasonable doubt,

and if it fails to do so, you must acquit the defendant. While the government’s burden of proof is

a strict or heavy burden, it is not necessary that the defendant's guilt be proved beyond all possible

doubt. It is only required that the government’s proof exclude any “reasonable doubt” concerning

the defendant’s guilt.

       A “reasonable doubt” is a doubt based upon reason and common sense after careful and

impartial consideration of all the evidence in the case. Proof beyond a reasonable doubt, therefore,

is proof of such a convincing character that you would be willing to rely and act upon it without

hesitation in making the most important decisions of your own affairs.




                                                 11
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                   Page 12 of 22 PageID 225

                                                 1.06

             EVIDENCE – EXCLUDING WHAT IS NOT EVIDENCE



        As I told you earlier, it is your duty to determine the facts. To do so, you must consider

only the evidence presented during the trial. Evidence is the sworn testimony of the witnesses,

including stipulations, and the exhibits. The questions, statements, objections, and arguments made

by the lawyers are not evidence.

        The function of the lawyers is to point out those things that are most significant or most

helpful to their side of the case, and in so doing to call your attention to certain facts or inferences

that might otherwise escape your notice. In the final analysis, however, it is your own recollection

and interpretation of the evidence that controls in the case. What the lawyers say is not binding

upon you.

        During the trial I sustained objections to certain questions and exhibits. You must disregard

those questions and exhibits entirely. Do not speculate as to what the witness would have said if

permitted to answer the question or as to the contents of an exhibit. Also, certain testimony or other

evidence has been ordered removed from the record and you have been instructed to disregard this

evidence. Do not consider any testimony or other evidence which has been removed from your

consideration in reaching your decision. Your verdict must be based solely on the legally

admissible evidence and testimony.

        Also, do not assume from anything I may have done or said during the trial that I have any

opinion concerning any of the issues in this case. Except for the instructions to you on the law, you

should disregard anything I may have said during the trial in arriving at your own verdict.



                                                  12
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                Page 13 of 22 PageID 226

                                                 1.08

     EVIDENCE – INFERENCES – DIRECT AND CIRCUMSTANTIAL

                                        ALTERNATIVE B

       In considering the evidence, you are permitted to draw such reasonable inferences from the

testimony and exhibits as you feel are justified in the light of common experience. In other words,

you may make deductions and reach conclusions that reason and common sense lead you to draw

from the facts which have been established by the evidence.

       Do not be concerned about whether evidence is “direct evidence” or “circumstantial

evidence.” You should consider and weigh all of the evidence that was presented to you.

       “Direct evidence” is the testimony of one who asserts actual knowledge of a fact, such as

an eyewitness. “Circumstantial evidence” is proof of a chain of events and circumstances

indicating that something is or is not a fact.

       The law makes no distinction between the weights to be given either direct or

circumstantial evidence. But the law requires that you, after weighing all of the evidence, whether

direct or circumstantial, be convinced of the guilt of the defendant beyond a reasonable doubt

before you can find him guilty.




                                                  13
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                Page 14 of 22 PageID 227

                                              1.09

                            CREDIBILITY OF WITNESSES



       I remind you that it is your job to decide whether the government has proved the guilt of

the defendant beyond a reasonable doubt. In doing so, you must consider all of the evidence. This

does not mean, however, that you must accept all of the evidence as true or accurate.

       You are the sole judges of the credibility or “believability” of each witness and the weight

to be given to the witness’s testimony. An important part of your job will be making judgments

about the testimony of the witnesses [including the defendant] who testified in this case. You

should decide whether you believe all, some part, or none of what each person had to say, and how

important that testimony was. In making that decision I suggest that you ask yourself a few

questions: Did the witness impress you as honest? Did the witness have any particular reason not

to tell the truth? Did the witness have a personal interest in the outcome of the case? Did the

witness have any relationship with either the government or the defense? Did the witness seem to

have a good memory? Did the witness clearly see or hear the things about which he or she testified?

Did the witness have the opportunity and ability to understand the questions clearly and answer

them directly? Did the witness’s testimony differ from the testimony of other witnesses? These are

a few of the considerations that will help you determine the accuracy of what each witness said.

       [The testimony of the defendant should be weighed, and his credibility evaluated in the

same way as that of any other witness.]

       Your job is to think about the testimony of each witness you have heard and decide how

much you believe of what each witness had to say. In making up your mind and reaching a verdict,

do not make any decisions simply because there were more witnesses on one side than on the other.

                                                14
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                Page 15 of 22 PageID 228

Do not reach a conclusion on a particular point just because there were more witnesses testifying

for one side on that point. You will always bear in mind that the law never imposes upon a

defendant in a criminal case the burden or duty of calling any witnesses or producing any evidence.




                                                15
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                 Page 16 of 22 PageID 229

                                                1.11

                IMPEACHMENT BY PRIOR INCONSISTENCIES



       The testimony of a witness may be discredited by showing that the witness testified falsely,

or by evidence that at some other time the witness said or did something, or failed to say or do

something, which is inconsistent with the testimony the witness gave at this trial.

       Earlier statements of a witness were not admitted in evidence to prove that the contents of

those statements are true. You may not consider the earlier statements to prove that the content of

an earlier statement is true; you may only use earlier statements to determine whether you think

the earlier statements are consistent or inconsistent with the trial testimony of the witness and

therefore whether they affect the credibility of that witness.

       If you believe that a witness has been discredited in this manner, it is your exclusive right

to give the testimony of that witness whatever weight you think it deserves.




                                                 16
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                  Page 17 of 22 PageID 230

                                                1.21

               CAUTION – CONSIDER ONLY CRIME CHARGED

       You are here to decide whether the government has proved beyond a reasonable doubt

that the defendant is guilty of the crime charged. The defendant is not on trial for any act,

conduct, or offense not alleged in the indictment. Neither are you called upon to return a verdict

as to the guilt of any other person or persons not on trial as a defendant in this case, except as

you are otherwise instructed.




                                                 17
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                 Page 18 of 22 PageID 231

                                               1.26

                                 DUTY TO DELIBERATE



       To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your verdict

must be unanimous on each count of the indictment.

       It is your duty to consult with one another and to deliberate in an effort to reach agreement

if you can do so. Each of you must decide the case for yourself, but only after an impartial

consideration of the evidence with your fellow jurors. Do not let any bias, sympathy, or prejudice

that you may feel toward one side or the other influence your decision in any way. In particular,

do not let racial, ethnic, national origin, or other bias influence your decision in any way. During

your deliberations, do not hesitate to reexamine your own opinions and change your mind if

convinced that you were wrong. But do not give up your honest beliefs as to the weight or effect

of the evidence solely because the opinion of your fellow jurors, or for the mere purpose of

returning a verdict.

       Remember at all times, you are judges—judges of the facts. Your duty is to decide whether

the government has proved the defendant guilty beyond a reasonable doubt.

       When you go to the jury room, the first thing that you should do is select one of your

number as your foreperson, who will help to guide your deliberations and will speak for you here

in the courtroom.

       A verdict form has been prepared for your convenience.

       [Explain verdict form.]

       The foreperson will write the unanimous answer of the jury in the space provided for each

count of the indictment, either guilty or not guilty. At the conclusion of your deliberations, the

                                                18
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                  Page 19 of 22 PageID 232

foreperson should date and sign the verdict.

       If you need to communicate with me during your deliberations, the foreperson should write

the message and give it to the court security office. I will either reply in writing or bring you back

into the court to answer your message.

       Bear in mind that you are never to reveal to any person, not even to the court, how the jury

stands, numerically or otherwise, on any count of the indictment, until after you have reached a

unanimous verdict.




                                                 19
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                 Page 20 of 22 PageID 233

                                               1.33
                                         POSSESSION

        “Possession,” as that term is used in these instructions, may be one of two kinds: actual

possession or constructive possession.

        A person who knowingly has direct physical control over a thing, at a given time, is in

actual possession of it.

        A person who, although not in actual possession, knowingly has both the power and the

intention, at a given time, to exercise dominion or control over a thing, either directly or through

another person or persons, is in constructive possession of it.

        Possession may be sole or joint. If one person alone has actual or constructive possession

of a thing, possession is sole. If two or more persons share actual or constructive possession of a

thing, possession is joint.

        You may find that the element of possession is present if you find beyond a reasonable

doubt that the defendant had actual or constructive possession, either alone or jointly with others.




                                                 20
  Case 3:19-cr-00245-M Document 35 Filed 02/18/20                Page 21 of 22 PageID 234


                                              1.41
                               “KNOWINGLY” – TO ACT

       The word “knowingly,” as that term has been used from time to time in these instructions,

means that the act was done voluntarily and intentionally, not because of mistake or accident.




                                              1.44
                        INTERSTATE COMMERCE – DEFINED

       Interstate commerce means commerce or travel between one state, territory or possession

of the United States and another state, territory or possession of the United States, including the

District of Columbia.




                                                21
 Case 3:19-cr-00245-M Document 35 Filed 02/18/20                    Page 22 of 22 PageID 235

                    POSSESSION OF FIREARM BY CONVICTED FELON
                                  18 U.S.C. §922(g)(1)


       Title 18, United States Code, Section 922(g)(l), makes it a crime for a convicted felon to

possess a firearm in and affecting interstate commerce. For you to find the defendant guilty of

this crime, you must be convinced that the government has proved each of the following beyond a

reasonable doubt:

       First:         That the defendant knowingly possessed a firearm, as charged.

       Second:        That before the defendant possessed the firearm, the defendant had been

                      convicted in a court of a crime, punishable by imprisonment for a term in

                      excess of one year, that is, a felony offense.

       Third:         The defendant’s possession of the firearm was either in or affected interstate

                      or foreign commerce, and the defendant knew that his possession of the

                      firearm was in or affected interstate or foreign commerce. (This language is

                      not contained in the pattern instruction and the justification for its inclusion

                      is briefed in a separate filing requesting this specific instruction).

       Fourth:        That the defendant knew that at the time he possessed the firearm that he

                      had previously been convicted of a felony offense—he knew that he was a

                      felon at the time he possessed the firearm.




                                                22
